Citation Nr: 1454559	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for dysphagia with vocal cord dysfunction (VCD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1977, June 1979 to July 1982, and United States Public Health Service service from January 1986 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for dysphagia with VCD.  Jurisdiction now lies with the Baltimore, Maryland RO.  

In June 2014 the Veteran and his spouse testified at a Board Central Office (CO) hearing in Washington, DC.  A transcript of that hearing is of record and associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is necessary prior to final adjudication in this case.  

The Veteran has claimed service connection for dysphagia and VCD due to active service.  He stated that he has difficulty swallowing and difficulty bringing air into the lungs.  He is service connected for myasthenia gravis (MG) disease.  Although he has symptoms of his MG disease, he claims that his VCD is not a manifestation of his MG disease, but is aggravated severely by his MG disease.  He was examined by VA, but no examination addressed secondary service connection.  VA treatment records reflect a clinical impression of VCD.  The Veteran has also asserted that not all post-service records of medical treatment have been obtained.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) .

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) .

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

As a VA examiner has not addressed secondary service connection or secondary service connection aggravation, even if the Veteran's disability was present for only a portion of the claim period, further examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by AOJ, to include inpatient and outpatient records from Johns Hopkins Hospital.

2.  Following completion of the above, the AOJ should arrange for a VA ENT or other appropriate examination to determine the presence and etiology of any currently diagnosed dysphagia with VCD.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

Any of the Veteran's service-connected disabilities (to include MG disease or sleep apnea) caused or aggravated any dysphagia with VCD the Veteran may have (or had at any point since discharge from service in May 2008). 

If it is determined that aggravation beyond the natural progress of dysphagia with VCD exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file, to include any Virtual VA or VBMS files, must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

